          Case 1:17-cr-00630-ER Document 282 Filed 05/27/20 Page 1 of 1




                                                                     May 27, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Continued Release on Bail

Dear Judge Ramos:

        We write on behalf of our client, Mr. Scott, with respect to his continued release on bail.
The Court, on March 30, 2020, ordered Mr. Scott released for a period of 60 days, after which
his release would be further evaluated. As the Court is aware, the COVID-19 pandemic has not
abated and continues to pose risks to inmates in federal correctional facilities, particularly to
those like Mark Scott, who are particularly vulnerable to the effects of the virus due to pre-
existing medical conditions. Mr. Scott is also in the process of obtaining medical appointments
and testing (much of which was delayed due to the pandemic) in connection with his sentencing.

       We respectfully request that Mr. Scott remain free on his existing bail conditions, with
which he is in full compliance, at least through July 14, 2020, the date currently scheduled for his
sentencing.

        We have spoken to the Government regarding this issue and the Government does not
object to this request.

                                                             Respectfully Submitted,

                                                             /s Arlo Devlin-Brown
                                                             Arlo Devlin-Brown


                                                             David M. Garvin
                                                             David M. Garvin, P.A.
                                                             200 South Biscayne Boulevard
                                                             Suite 3150
                                                             Miami, FL 33131
                                                             (305) 371-8101
